OWEN, Circuit Judge,
concurring and dissenting.
I concur in the panel’s majority opinion to the extent of its disposition of the issues regarding Tana, TRT, and Tristone. However, I respectfully part company with the disposition of the professional negligence claim that Capeo has asserted against Ryder Scott.
The majority opinion characterizes Capco’s contentions narrowly and does not accurately capture the arguments that Capeo has asserted in the district court and in this court. The majority opinion significantly contracts Capco’s argument by repeatedly stating that Capeo is contending that it retained Ryder Scott to conduct “an independent re-evaluation” of *285the properties it agreed to purchase from Tana. That is not the overarching claim that Capeo has made. Capco’s Amended Complaint in the bankruptcy court reflects that Capeo desired assurances from Ryder Scott that the April 1, 2006 Report prepared for Tana was “accurate, complete, rehable, and compiled in accordance with acceptable industry standards applicable to petroleum engineers.” Capeo could not rely on its review of that Report as part of the data that Tana furnished because Capeo expressly agreed in the purchase and sale agreement that it would not and could not so rely. In order to obtain the assurances that it desired, Capeo contracted directly with Ryder Scott to obtain Ryder Scott’s professional judgment regarding the April 1, 2006 Report. Capeo did not ask Ryder Scott to update the information contained in the April 1, 2006 Report. Capeo wanted to hear directly from Ryder Scott that Ryder Scott stood behind that Report and that Capeo could rely on it in moving forward to close the transaction with Tana.
Ryder Scott provided what Capeo retained it to provide. As Capeo alleged in the district court and in its briefing before our court, the principal author of the Ryder Scott Report, Olga Basanko, attended the June 9, 2006 meeting with Capeo and its potential lender. Basanko “went over the April 1, 2006 reserve report in detail, and presented a great deal of data underlying that report, including geologic maps, well logs, reports, and similar documents. Ms. Basanko stated that Ryder Scott’s reserve estimates reflected in the April 1, 2006 [Report], were accurate and reliable. She further stated that Ryder Scott’s work was thorough and complete.” That this information was provided by Ryder Scott and that these representations were made is undisputed. This is not “an independent re-evaluation” of the Tana properties. This is an undertaking by Ryder Scott to provide its professional opinion to Capeo that the April 1, 2006 Report was accurate as of April 1, 2006, and was prepared in accordance with accepted standards. Ba-sanko supported her opinion regarding the accuracy of the Report, as of April 1, 2006, with detailed data. This is precisely the stuff of which a contract for professional services is made. At the risk of unnecessary repetition, the only way that Capeo could obtain the professional opinion of Ryder Scott for Capco’s direct consumption was to retain Ryder Scott directly. Capeo was otherwise foreclosed by the purchase agreement with Tana from relying on Ryder Scott’s professional opinions set forth in the April 1, 2006 Report.
The majority opinion’s fundamental misunderstanding of Capco’s claim is exhibited in the statement that
not only were Basanko’s representations within the scope of the April 1, 2006 Report, but such categorizations were already available to Capeo before the June 9, 2006 meeting. When comparing the April 1, 2006 Report and the June 9, 2006 presentation, there is no evidence that the presentation embellished the reserves report giving professional assurances beyond the data.1
In signing the purchase and sale agreement on June 2, 2006, Capeo had expressly disclaimed reliance on any information that Tana provided regarding the properties that were the subject of the acquisition, including information that Ryder Scott had provided and Ryder Scott’s April 1, 2006 Report. At that point in time, Capeo had no relationship with Ryder Scott regarding the Tana properties and had no recourse against Ryder Scott if the Report was inaccurate. The April 1, 2006 Report was *286not “available” to Capeo as a professional opinion on which it could rely as of June 2, 2006. No “assurances” were given to Ryder Scott by the April 1, 2006 Report as of the June 2, 2006 signing of the purchase and sale agreement because Capeo disavowed any such assurances as part of that agreement. The very next day after the June 2, 2006 agreement was signed, Capeo contacted the individuals at Ryder Scott with whom it had a pre-existing professional relationship to retain Ryder Scott directly to provide professional services to Capeo regarding the Tana properties. Professional services regarding the Tana properties were provided directly to Capeo on June 9, 2006, seven days after Capeo has signed the purchase and sale agreement.
The majority opinion summarily dismisses the undisputed evidence that other direct, material representations by a Ryder Scott employee were made to Capeo regarding the Tana properties after the June 9, 2006 meeting. Shortly after the June 9 meeting, the president of Capeo had lunch with Pat Mclnturff, a Ryder Scott engineer with whom Capeo had a pre-existing relationship through the reserve report Ryder Scott had prepared analyzing Capco’s reserves. Mclnturff had been present at the June 6, 2006 meeting and heard Basanko’s presentation. At the lunch meeting with Mclnturff, Capco’s president indicated that he was “satisfied with the [Ryder Scott] presentation regarding the Properties,” and that Capeo was inclined to move forward with the acquisition. Mclnturff “indicated” to Capco’s president “that he believed that was a sound decision.” Mclnturff “made several positive comments ... regarding the Properties, including statements that he believed they were ‘good properties’ and that they would be a ‘good fit’ for Capeo.” This Ryder Scott employee “also stated that Ryder Scott’s estimate of the Properties’ proved reserves was conservative and that the Properties had significant ‘upside potential.’ ” The majority opinion sweeps this evidence aside by describing it as “statements uttered after the meeting by a Ryder employee positioning himself for a potential employment opportunity with Capeo.” Regardless of Mclnturffs possible personal motivation, he was an employee and agent of Ryder Scott when these statements were made. His statements are some evidence of professional opinions rendered by Ryder Scott within the scope of its engagement by Capeo.
Capco’s argument is and has consistently been that before it was even aware of the Tana properties, it had a professional relationship with Ryder Scott. Capeo retained Ryder Scott to prepare a report of Capco’s reserves as of December 31, 2005. Capeo felt “comfortable” with asking Ryder Scott directly for its professional opinion regarding the April 1, 2006 Report pertaining to Tana’s reserves because of this pre-existing relationship.
Capeo alleges that if Ryder Scott had not vouched for the accuracy and reliability of the April 1, 2006 Report, Capeo would not have closed the acquisition from Tana. Capeo asserts that it had the option of withdrawing from the transaction after it signed the purchase and sale agreement with Tana and before the August 31, 2006 closing, with forfeiture of its 10% deposit as its maximum possible loss. It alleges that its losses from proceeding to close the transaction were far greater.
After the Tana acquisition closed, Capeo again retained Ryder Scott in 2007 to prepare a reserve report as of December 31, 2006. Capeo alleges that it was this subsequent report that “showed less that [sic] $12 million in PDP reserves [for the properties acquired from Tana], a shocking decline of $35-$40 million, net of interim *287production.” Capeo asserts that when it received this report, it discovered that representations made by Tana and Ryder Scott regarding “the Properties’ hydrocarbon reserves had been false and grossly overstated.”
The principal, though not exclusive, focus of the professional negligence claim is that the April 1, 2006 Report was “riddled with negligence.” Capeo did not retain Ryder Scott to prepare that report or even to re-evaluate that Report. Capeo retained Ryder Scott to vouch for the April 1, 2006 Report and to provide its professional opinion that the report had been prepared without negligence and in accordance with accepted principles. Ryder Scott billed Capeo for that opinion, and Capeo paid for it.
The majority opinion erects a straw man by again erroneously stating that Capeo contends it contracted for an independent re-evaluation of the Tana reserves. The majority opinion then dismantles the straw man in arguing that it is “incongruous” that Ryder Scott would agree “to provide an independent re-analysis of the Properties for $2032.50” when Capeo paid Ryder Scott between $25,000 and $35,000 for the report on Capco’s reserves as of December 31, 2005.2 Capeo does not contend that it paid Ryder Scott to prepare another, new reserve report regarding the Tana properties. Capeo wanted Ryder Scott’s professional opinion and judgment regarding the reliability of the work that it had performed for Tana, which was contained in the existing April 1, 2006 Report for which Ryder Scott would have no accountability to Capeo absent an agreement to provide professional opinions and judgments regarding that Report to Capeo directly.
The only basis on which Ryder Scott sought summary judgment with respect to the professional negligence claim was lack of privity between Capeo and Ryder Scott. No one disputes that a contract with Capeo existed. Ryder Scott simply disputes the scope of that contract. With great respect to the majority, I cannot fathom how one can conclude that there was no contract for professional services regarding the April 1, 2006 Report and its reliability. For that reason, I must dissent.

. Ante at 282.


. Ante at 281 n.6.